UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


CHARLES McGILL,
                                              DECISION AND ORDER
                  Plaintiff,                  No. 6:19-cv-06228-MAT

      -vs-

VINCE BUZZELLI, TROY BLAKE,
KATHLEEN DREW, CITY OF ROCHESTER,
ROCHESTER POLICE DEPARTMENT,

                  Defendants.



I.    Introduction

      Proceeding pro se, Charles McGill (“McGill” or “Plaintiff”)

instituted this action by filing a complaint (ECF #1) and a motion

for leave to proceed in forma pauperis (“IFP”) (ECF #2). The Court,

in a Decision and Order dated June 5, 2019 (ECF #3), granted the

IFP motion, dismissed the complaint without prejudice for failure

to state a claim, and granted McGill an opportunity to file an

amended    complaint   to   cure   the   original   complaint’s   pleading

deficiencies. McGill timely filed a proposed amended complaint (ECF

#4), and the Court must screen it for sufficiency pursuant to

28 U.S.C. § 1915(e)(2). For the reasons discussed below, the

amended complaint is dismissed with prejudice.

II.   Standard of Review for Pro Se Complaints

      A.     28 U.S.C. § 1915(e)(2)(B)

      In enacting the original in forma pauperis statute, Congress

recognized that a “litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic
incentive    to   refrain     from    filing   frivolous,    malicious,   or

repetitive lawsuits.” Denton v. Hernandez, 504 U.S. 25, 31 (1992)

(quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)). With the

passage of the Prison Litigation Reform Act of 1995 (“PLRA”),

Pub.L. No. 104–134, §§ 801–810, 110 Stat. 1321 (1996), “Congress

directed    the   federal    courts    to   review   or   ‘screen’   certain

complaints sua sponte and to dismiss those [1] that failed to state

a claim upon which relief could be granted, [2] that sought

monetary relief from a defendant immune from such relief, or

[3] that were frivolous or malicious.” Benson v. O’Brian, 179 F.3d

1014, 1015–16 (6th Cir. 1999) (citing 28 U.S.C. § 1915(e)(2)(B)(i)-

(iii) (screening provision within the in forma pauperis statute);

28 U.S.C. § 1915A (screening of complaints filed by prisoners

seeking redress from a governmental entity or its officers or

employees)).

     The screening obligation “applies equally to prisoner and

nonprisoner in forma pauperis cases.” S.B. ex rel. J.B. v. Suffolk

Cty., No. 13-CV-446 JS AKT, 2013 WL 1668313, at *1 (E.D.N.Y. Apr.

17, 2013) (citing Awan v. Awan, No. 10–CV–0635, 2010 WL 1265820, at

*1   (E.D.N.Y.    Mar.      26,   2010);    Burns    v.   Goodwill   Indus.,

No. 01–CV–11311, 2002 WL 1431704, at *2 (S.D.N.Y. 2002)).

     B.     Failure to State a Claim

     To determine whether a complaint fails to state a claim on

which relief can be granted under 28 U.S.C. § 1915(e)(2)(B)(i), the

Court applies the standard articulated in Ashcroft v. Iqbal, 556

U.S. 662 (2009), and Bell Atl. Corp. v. Twombly, 550 U.S. 544

                                      -2-
(2007). The Supreme Court explained in Iqbal explained that to

survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to “state a claim to relief that

is plausible on its face.” 556 U.S. at 678. “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. The plausibility standard

does   not   require   the   plaintiff        to   show   a    “probability”      of

defendant’s    liability,    but   it     “asks     for   more      than   a    sheer

possibility that a defendant has acted unlawfully.” Id.; see also

id. (Federal Rule of Civil Procedure 8 “does not require ‘detailed

factual allegations,’ but it demands more than an unadorned,

the—defendant—unlawfully—harmed—me accusation.”) (quoting Twombly,

550 U.S. at 555).

       In applying the plausibility standard, the Court is mindful

that   complaints   filed    by   pro    se   litigants       are   held   to   less

stringent standards than those applied to formal pleadings drafted

by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). When

evaluating the sufficiency of a pro se complaint, a court must

“construe [the] complaint liberally and interpret it to raise the

strongest arguments that it suggests.” Chavis v. Chappius, 618 F.3d

162, 170 (2d Cir. 2010) (brackets and internal quotation marks

omitted). “Even in a pro se case, however, . . . threadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. (quotation marks and

quotation omitted). Thus, although a court is “obligated to draw


                                        -3-
the most favorable inferences” that the complaint supports, it

“cannot invent factual allegations that [the plaintiff] has not

pled.” Id.

III. Summary of the Amended Complaint’s Factual Allegations

     In drafting his amended complaint, McGill utilized the form

used for non-prisoner civil rights cases brought pursuant to

42 U.S.C. § 1983. However, the amended complaint focuses solely on

the alleged wrongful termination from his employment. The following

facts are taken from McGill’s amended complaint and are accepted as

true for the limited the purpose of screening.

     In January 2017, McGill was working at T and L Automatics,

Inc. during the “Christmas shutdown.” He had asked several times to

be trained on the new manual saw but “he was denied; they refused

to provide [him] reasonable accommodations so [he] can perform the

essential functions of the job.” Amended Complaint, ECF #4, p. 6 of

11. When the manual saw went into operation on January 3, 2017, he

was told to run that saw as well as the electrical saw. He ran them

for five months but there was some problem with the performance of

the manual saw in that the parts were not being cut to a uniform

size.

     During the week of May 15, 2017, McGill was setting up two

different saw jobs to be performed on two different days. One job

was Wednesday, May 17th, at 10:36 a.m.; the other job was Thursday,

May 18th, at 10:00 am. On both of these days, McGill “left work for

an hour for personal business with no relief to run both machines

but with other interference like harrassment [sic] and threats of

                               -4-
losing    [his]   job    and   failure      to   provide   [him]    reasonable

accommodations to perform the job at hand.” Id. He did not finish

either job before the end of his 4-day workweek. He was terminated

from T and L on Monday, May 22, 2017.

      McGill also includes, as an exhibit (ECF #4-1) to the amended

complaint, a letter to the Court in which he raises concerns about

New York Criminal Procedure Law § 160.59 (“C.P.L. § 160.59”).1 He

asserts that his “conviction record was wiped away” pursuant to

this law, even though he never applied to have his record sealed or

expunged or altered in any way. He believes that his “conviction

record was altered to protect the person[s] from being incarcerated

to jail/prison; who committed these various violations towards the

plaintiff[.]” Exhibit (ECF #4-1), p. 5 of 9 (first alteration in

original). He claims that this “alteration” of his criminal record

“is causing an effect over the outcome of all [his] cases through

the court system and . . . has been a factor of [his] tenure with

that current employer[s] during [his] time at the job. . . .” Id.

McGill asserts there “has been a pattern” from “one job to another

[he] was terminated for jobs [he] never finished, for positions



      1

      Beginning October 7, 2017, defendants can move to seal up to two “eligible
offenses,” one of which can be a felony. N.Y. Crim. Proc. Law § 160.59[2][a]. The
statute’s primary purposes are to “eliminate unnecessary barriers to opportunity
and employment that formerly incarcerated individuals face and to improve the
fairness and effectiveness of the state’s criminal justice system.” People v.
Doe, 62 Misc. 3d 574, 577 (N.Y. Sup. Ct. 2018) (quotation omitted; alteration
omitted). To that end, the Legislature has made it an “unlawful discriminatory
practice ‘to make any inquiry about, whether in any form of application or
otherwise, or to act upon adversely to the individual involved, any arrest or
criminal accusation’ that resulted in a conviction that was subsequently sealed
pursuant to the new statute.” Id. (quoting N.Y. Exec. Law § 296[16]).



                                      -5-
[he] never wanted or signed up for, and jobs [he] did not even had

hands on.” Id.

       Attached to the letter is a copy of a “record check” on McGill

issued by the City of Rochester on December 28, 1995. The record

check indicates that McGill had non-felony three convictions in

1990   and   1991:    fourth-degree       criminal     mischief    for   which    he

received three years’ probation; violation of probation, which was

conditionally discharged and his probation restored; and loitering

for the purposes of prostitution, which also was conditionally

discharged and satisfied by 40 hours’ community service. Exhibit

(ECF #4-1) to Amended Complaint, p. 6 of 9.

IV.          Screening the Amended Complaint

       A.    The Amended Complaint Fails to State a Claim Under 42
             U.S.C. § 1983

             1.     Applicable Legal Principles

       To state a claim under 42 U.S.C. § 1983 (“§ 1983”), the

plaintiff    must    allege     both   that     the   defendants    violated     the

plaintiff’s rights under either the Constitution or laws of the

United States and that the defendants acted under color of state

law. See 42 U.S.C. § 1983. To obtain an award of damages under

§ 1983, a plaintiff must allege that the defendant was directly or

personally involved in the alleged constitutional deprivation or

that the     defendant    had    actual    or    constructive      notice   of   the

deprivation. Colon v. Coughlin, 58 F.3d 865 (2d Cir. 1995); Moffitt

v. Town of Brookfield, 950 F.2d 880, 885 (2d Cir. 1991). Since

respondeat superior cannot provide a basis for liability under


                                        -6-
§ 1983, see Monell v. Dep’t of Social Servs., 436 U.S. 658, 691

(1978); a defendant may not be held liable merely because he or she

held a high position of authority. Black v. Coughlin, 76 F.3d 72,

74 (2d Cir. 1996).

     In Monell, the Supreme Court held that municipalities and

other bodies of local government are “persons” within the meaning

of § 1983 and, as such, they may be sued directly if they are

alleged to have caused a constitutional tort through “a policy

statement, ordinance, regulation, or decision officially adopted

and promulgated by that body’s officers.” 436 U.S. at 690. A

plaintiff   must    prove    that   “policies      or   customs   that   [were]

sanctioned” by the municipality caused the alleged constitutional

violation. Segal v. City of N.Y., 459 F.3d 207, 219 (2d Cir. 2006)

(citing Monell, 436 U.S. at 694).             “To allege the existence of an

affirmative      municipal   policy,     a    plaintiff   must    make   factual

allegations      that   support     a    plausible      inference    that    the

constitutional violation took place pursuant either to a formal

course of action officially promulgated by the municipality’s

governing authority or the act of a person with policymaking

authority for the municipality.” Missel v. Cty. of Monroe, 351 F.

App’x 543, 545 (2d Cir. 2009) (summary order) (citing Vives v. City

of N.Y., 524 F.3d 346, 350 (2d Cir. 2008) (citing Pembaur v. City

of Cincinnati, 475 U.S. 469, 481 (1986)).

            2.     Application to Hassett, Buzzelli and Blake

     Buzzelli and Hassett are officers of T and L Automatics, Inc.,

which appears to be a privately-owned corporation located in

                                        -7-
Rochester, New York. Blake is the operations manager at T and L

Automatics and apparently was McGill’s direct supervisor.

     The Supreme Court has stated that when determining whether an

entity engaged in state action, “the inquiry must be whether there

is a sufficiently close nexus between the State and the challenged

action of the regulated entity so that the action of the latter may

be fairly treated as that of the State itself.” Jackson v. Metro.

Edison Co., 419 U.S. 345, 350–51 (1974) (citation omitted). There

is no basis for inferring, from McGill’s recitation of the facts,

that T and L Automatics is a “regulated entity,” such as a railroad

or a public utility.   Likewise, there is no basis for inferring

that Buzzelli, Hassett and Blake are State actors themselves or

somehow acted under color of state law for purposes of a Section

1983 claim. Thus, McGill clearly has not stated a claim under

Section 1983 against Buzzelli, Hassettt and Blake.

          3.   Application to Drew

     Although McGill names Drew as a defendant and provides a

mailing address for her, he provides no information whatever about

what role she played in the events giving rise to this lawsuit.

Because McGill has failed to allege any personal involvement by

Drew in the allegedly unlawful conduct about which he complains,

much less that she had actual or constructive notice of that

conduct, he has failed to state a § 1983 claim against her.

          4.   Application to the City and the RPD

     McGill’s amended complaint does not contain any allegations

specifically mentioning the City and the RPD. The Court presumes

                               -8-
that he is naming them as defendants because the City issued the

record check, and the convictions listed on the record check were

based on arrests effectuated by the RPD. The Court further presumes

that McGill is asserting that the City and the RPD were the

entities responsible for moving, without his permission, to effect

the expungement of his criminal convictions pursuant to C.P.L.

§ 160.59.

       As an initial matter, the RPD is not an organization capable

of being sued and must be dismissed as a defendant as a matter of

law.     See    Steele    v.   Rochester   City    Police   Dep’t,

No. 6:16-CV-06022-MAT, 2016 WL 1274710, at *2 (W.D.N.Y. Apr. 1,

2016) (“‘In New York, agencies of a municipality are not suable

entities’ because ‘[u]nder New York law, departments that are

merely administrative arms of a municipality have no separate legal

identity apart from the municipality and therefore cannot be

sued.’”) (quoting Mulvihill v. N.Y., 956 F. Supp.2d 425, 427

(W.D.N.Y. 2013) (quotation and citations omitted in original;

brackets in original)).

       The Court turns next to the sufficiency of the allegations

against the City. “An action is ‘frivolous’ for § 1915(e) purposes

if it has no arguable basis in law or fact, as is the case if it is

based on an ‘indisputably meritless legal theory.’” Montero v.

Travis, 171 F.3d 757, 759 (2d Cir. 1999) (quoting Neitzke v.

Williams, 490 U.S. 319, 325 (1989)). First, this claim has no

arguable basis in fact because it based purely on rank speculation

by McGill.


                                 -9-
      Second, the City is not an entity that would have been

involved in the purported unauthorized motion to seal McGill’s

convictions. Under C.P.L. § 160.59, motions to seal are “made to

the court   in   which   the   defendant    was    last   convicted[,]”    id.

§ 160.59(2)(a) (emphasis supplied), and “shall be served upon the

district attorney of the county in which the conviction, or, if

more than one, the convictions, was or were obtained[,]” id.,

§ 160.59(2)(c) (emphases supplied), after which “[t]he district

attorney shall notify the court within forty-five days if he or she

objects to the application for sealing[,]” id. Neither the City nor

the RPD would have had any involvement in processing a motion to

seal under C.P.L. § 160.59.

      In addition, Plaintiff’s allegations fail to state a plausible

claim of municipal liability against the City under Monell. The

only “facts” included in McGill’s amended complaint relate to his

case alone—i.e., that he was the victim of an unauthorized motion

to seal his previous criminal convictions under C.P.L. § 160.59. He

does not allege that any other defendants have been the subject of

unauthorized motions to seal. In other words, McGill has not made

any factual allegations hinting that the wrongful motion to seal

his convictions was made “pursuant either to a formal course of

action officially    promulgated    by     the    municipality’s     governing

authority or the act of a person with policymaking authority for

the   municipality[,]”   Missel,   351     F.    App’x    at   545   (citations

omitted). It is well settled that “a custom or policy cannot be

shown by pointing to a single instance of unconstitutional conduct


                                   -10-
by a mere employee of the [municipality].” Newton v. City of New

York, 566 F. Supp.2d 256, 271 & n.92 (S.D.N.Y. 2008) (citing City

of Oklahoma City v. Tuttle, 471 U.S. 808, 831 (1985) (Brennan, J.,

concurring in part and concurring in the judgment) (“To infer the

existence of a city policy from the isolated misconduct of a

single, low-level officer, and then to hold the city liable on the

basis of that policy, would amount to permitting precisely the

theory    of     strict   respondeat    superior   liability   rejected   in

Monell.”) (footnote omitted)). McGill therefore has not plausibly

alleged any facts to support an inference that the City has a

custom or policy of making unauthorized motions to seal pursuant to

C.P.L. § 160.59. See, e.g., Triano v. Town of Harrison, NY, 895 F.

Supp.2d 526, 538 (S.D.N.Y. 2012) (“The only facts included in

Plaintiff’s Amended Complaint relate to Plaintiff’s own arrest by

Barone . . . . Plaintiff therefore has not plausibly alleged any

facts to support an inference that the Town has a custom of

tolerating or covering up police abuses.”) (internal citation

omitted).

     B.        Wrongful Termination

     New York does not recognize tort causes of action for wrongful

termination of an at-will employee. Smalley v. Dreyfus Corp., 882

N.E.2d 882, 884 (N.Y. 2008). Under New York law, “[w]here the term

of employment is for an indefinite period of time, it is presumed

to be a hiring at will that may be freely terminated by either

party at any time for any reason or even for no reason.” Lobosco v.

New York Tel. Co./NYNEX, 96 N.Y.2d 312, 316 (2001). Therefore,

                                       -11-
McGill cannot state a claim for wrongful discharge under New York

law. E.g., Ashmeade v. Citizens Bank, No. 17-CV-8994 (JGK), 2018 WL

3093963, at *5 (S.D.N.Y. June 22, 2018).

     Within his claim of wrongful termination, McGill asserts a

claim   of   failure    to   train,     which   he     couches    in   terms   of   a

“reasonable    accommodation”         claim     under     the     Americans     with

Disabilities Act of 1990, as codified, 42 U.S.C. § 12112 et seq.

(“ADA”). It is clear, however, that he is not claiming a denial of

a reasonable accommodation as that term is defined for purposes of

the ADA. Rather, the gist of his claim is that T and L failed to

provide him training on the manual saw in order to make him look

incompetent and to justify firing him.                  The only injury McGill

pleads with respect to his failure to train claim is termination

from his job. “Negligence may not be used to circumvent the

well-established       principle   of    New    York    law     that   ‘an   at-will

employee may be discharged for any reason or no reason at all.’”

Ashmeade, 2018 WL 3093963, at *5 (quoting Colodney v. Continuum

Health Partners, Inc., No. 03-cv-7276, 2004 WL 829158, at *6

(S.D.N.Y. Apr. 15, 2004); citing Horn v. N.Y. Times, 790 N.E.2d

753, 759 (N.Y. 2003)). Accordingly, McGill’s claims of wrongful

termination and failure to train must be dismissed. See, e.g.,

Ashmeade, 2018 WL 3093963, at *5 (plaintiff alleged that as a

matter of company procedure, Citizens negligently failed to ensure

FINRA U4 forms were timely updated, and his termination was a

“guise” to preclude a FINRA investigation into the defendant’s

policies; district court dismissed, for failure to state a claim,


                                        -12-
plaintiff’s failure to train and negligent supervision claims

alleging that plaintiff’s discharge for failure to comply with

company time sheet policy was wrongful because he was not trained

properly and was not properly supervised).

V.   Conclusion

     For the foregoing reasons, the amended complaint (ECF #4) is

dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B). The

Clerk of Court is directed to close this case.

     IT IS SO ORDERED.
                                     S/Michael A. Telesca
                              _______________________________
                                     HON. MICHAEL A. TELESCA
                                  United States District Judge

Dated:    February 5, 2020
          Rochester, New York.




                                 -13-
